Case 15-72715-SCS         Doc 25    Filed 12/17/20 Entered 12/17/20 14:40:24            Desc Main
                                   Document      Page 1 of 14



                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division

 In re:
 EBONY PATRICE JOHNSON-RAMSEY.                                      Case No. 15-72715-SCS
                                                                    Chapter 13
       Debtor.

                TRUSTEE’S MOTION TO DISMISS WITH PREJUDICE
                    AND NOTICE OF TELEPHONIC HEARING

        COMES NOW R. Clinton Stackhouse, Jr., Chapter 13 Trustee (the “Trustee”), and
 moves to dismiss this case, with prejudice. In support of this Motion, the Trustee states as
 follows:

        1.      Ebony Patrice Johnson-Ramsey (the "Debtor"), filed a voluntary petition for

 bankruptcy relief under Chapter 13 of Title 11 of the United States Code (the “Bankruptcy

 Code”) in this Court on August 10, 2015 (the “Petition Date”). Relief was ordered.

        2.      The Trustee was appointed as the chapter 13 trustee on August 11, 2015.

        3.      On August 19, 2015, the Debtor filed her original plan (the “Plan”), which

 was confirmed by the Court on October 20, 2015.

        4.      In the Plan, the Debtor proposes to make monthly payments to the

 Trustee, for the benefit of creditors with allowed claims, of $425.00 for sixty (60)

 months, resulting in total funding of $25,500.00.

        5.      On July 23, 2020, the Trustee as normal course requested a copy of the

 Debtor’s tax returns for taxable year ending 2019 (the “2019 Tax Returns”).


R. Clinton Stackhouse, Jr. VSB No. 19358
Chapter 13 Trustee
7021 Harbour View Blvd., Suite 101
Suffolk, VA 23435
(757) 333-4000 Telephone
(757) 333-3434 Facsimile
Case 15-72715-SCS        Doc 25     Filed 12/17/20 Entered 12/17/20 14:40:24            Desc Main
                                   Document      Page 2 of 14


       6.      According to the 2019 Tax Returns, the Debtor’s gross wages for taxable year

ending 2019 were $89,180.00, or $7,431.67 each month.

       7.      Schedule I, submitted in support of the Plan, list the Debtor’s gross monthly

wages in the amount of $4,961.00, and the Debtor’s net monthly wages in the amount of

$3,134.08. Schedule I further states that, as of the Petition Date, the Debtor was employed

with the City of Virginia Beach.

       8.      It appears that, since at least the beginning of 2019, the Debtor has had an

increase in gross monthly wages of least $2,470.67 each month.

       9.      As a result of the review of the 2019 Tax Returns, the Trustee requested

copies of the Debtor’s most current sixty (60) days’ pay advices.

       10.     Based upon the pay advices provided to the Trustee, it appears that the

Debtor is now employed by Belvedere Health Services, LLC (“Belvedere”) and Thomas P.

DiNapoli State Comptroller (“State Comptroller”).

       11.     According to the Debtor’s Belvedere pay advice dated November 25, 2020, it

appears that her average net monthly wages are $3,871.46. According to the Debtor’s State

Comptroller pay advice dated November 18, 2020, it appears that her average net monthly

wages are $2,504.93, for combined net monthly wages of approximately $6,376.39 (the

“YTD Net Monthly Wages”).

       12.     When the YTD Net Monthly Wages are compared to the net monthly wages

listed on Schedule I, it appears that, since at least the beginning of 2020, the Debtor has had an

increase in net monthly wages of at least $3,242.31.

       13.     The Debtor has not filed any amendments to either Schedule I, Schedule J, or

chapter 13 plan, reflecting such a change in circumstances.
                                           Page 2 of 4
Case 15-72715-SCS       Doc 25    Filed 12/17/20 Entered 12/17/20 14:40:24           Desc Main
                                 Document      Page 3 of 14


       14.    Based upon the above, it appears that since at least the beginning of 2019, the

Debtor has had an increase in income, which the Debtor should have been pledging to plan

funding, which was not timely disclosed to the Court.

       For the foregoing reasons, the Trustee prays that this case be dismissed, with prejudice,

for a period of one hundred twenty (120) days, and for such other relief as this Court may deem

just under the circumstances.

         NOTICE OF TELEPHONIC HEARING ON MOTION TO DISMISS

       Your rights may be affected. You should read these papers carefully and discuss them

with you attorney, if you have one in this bankruptcy case. (If you do not have an attorney,

you may wish to consult one.)

       PENDING FURTHER ORDER OF THE COURT, TAKE NOTICE that,

pursuant to Norfolk Standing Order No. 20-4, a copy of which is attached, the hearing on

the Motion to Dismiss will be conducted remotely via Zoom. Any party who wishes to

appear must transmit, via electronic mail, a PDF-fillable request form (the “Zoom Request

Form”) which is attached to the Standing Order 20-4 and is also available on the Court’s

website, to the appropriate email address. PLEASE SEE THE ATTACHED NORFOLK

STANDING ORDER NO. 20-4 THAT EXPLAINS HOW TO APPEAR VIA ZOOM.

YOU MUST TRANSMIT THE ZOOM REQUEST FORM NO LATER THAN TWO

BUSINESS DAYS PRIOR TO THE SCHEDULED HEARING, SCHEDULED FOR

JANUARY 21, 2021 AT 11:30 A.M. (EST).




                                          Page 3 of 4
Case 15-72715-SCS       Doc 25    Filed 12/17/20 Entered 12/17/20 14:40:24          Desc Main
                                 Document      Page 4 of 14


       If you or your attorney do not take the appropriate steps, the Court may decide that

you do not oppose the relief sought in the Motion to Dismiss and may enter an order

granting relief.

                                           R. Clinton Stackhouse, Jr.
                                           Chapter 13 Trustee

                                           /s/ R. Clinton Stackhouse, Jr.


                               CERTIFICATE OF SERVICE

        I hereby certify that on the 17th day of December, 2020, I will electronically file the
foregoing Notice and Motion with the Clerk using the CM/ECF system, which will then send
electronic notification of such filing to Matthew R. Hahne, Esquire, of Boleman Law Firm, P.C.,
counsel for the Debtor, to those parties designated to receive service via the Court’s ECF, and
that a true copy was mailed, first class, postage prepaid to:

Ebony Patrice Johnson-Ramsey
13 Buchanan St.
Albany, NY 12206
                                            /s/ R. Clinton Stackhouse, Jr.




                                         Page 4 of 4
Case 15-72715-SCS   Doc 25    Filed 12/17/20 Entered 12/17/20 14:40:24   Desc Main
                             Document      Page 5 of 14
Case 15-72715-SCS   Doc 25    Filed 12/17/20 Entered 12/17/20 14:40:24   Desc Main
                             Document      Page 6 of 14
Case 15-72715-SCS      Doc 25    Filed 12/17/20 Entered 12/17/20 14:40:24         Desc Main
                                Document      Page 7 of 14



                                        EXHIBIT A

  SECOND AMENDED NORFOLK AND NEWPORT NEWS HEARING PROTOCOL

CATEGORY 1: Hearings that must be removed from the docket by the parties.

   •   Confirmation Hearings for Chapter 13 Plans that will be removed from the docket:
         • Uncontested Plan Confirmations: The Chapter 13 Trustee shall docket a
             prompt hearing cancellation if (1) the deadline for objections has expired;
             (2) the Chapter 13 Trustee has filed a recommendation regarding plan
             confirmation; and (3) any objections filed have been resolved or withdrawn.
             The Chapter 13 Trustee should then submit the confirmation order in the
             ordinary course after the confirmation hearing date.
         • Contested Confirmations that Require Amendment of the Plan: The
             Chapter 13 Trustee or an objecting creditor shall docket a prompt hearing
             cancellation if a consent resolution to the trustee’s or creditor’s objection to
             confirmation anticipates the filing of an amended plan. An order resolving
             the objection to confirmation should be submitted in the ordinary course.
         • Plans that are Amended Prior to the Scheduled Confirmation Hearing: The
             Court will terminate a scheduled confirmation hearing and remove it from
             the docket if an amended plan is filed prior to the scheduled confirmation
             hearing.

   •   Additional Matters: The moving party shall remove hearings set on the following
       matters from the docket with a prompt hearing cancellation if (1) the
       response/objection deadline has expired; and (2) no objections were filed or any
       objections have been resolved or withdrawn. The moving party should then submit
       an appropriate order with the endorsements of all necessary parties in the ordinary
       course.

          •   Motions to Approve Loan Modification (except nunc pro tunc)
          •   Motions to Allow Late Claim
          •   Motions to Vacate Dismissal
          •   Motions to Reopen
          •   Motions to Extend Stay
          •   Motions to Incur Debt (except nunc pro tunc)
          •   Motions to Sell (except nunc pro tunc)
          •   Motions for Hardship Discharge
          •   Motions to Waive Compliance with § 1328 Certification and/or Post-Petition
              Financial Management Course
          •   Fee Applications
          •   Objections to Exemptions
          •   Motions for Relief (with consent from all necessary parties, including co-
              debtors if relief is requested under § 1301(c)(1) or (3))
          •   Notices of Default Under Motion for Relief from Stay

                                             1
Case 15-72715-SCS      Doc 25    Filed 12/17/20 Entered 12/17/20 14:40:24        Desc Main
                                Document      Page 8 of 14



          •   Section 707(b) Motions to Dismiss
          •   Chapter 13 Trustee Motions to Dismiss

If the Court’s record reflects that any of the above-listed items is ripe for a hearing
cancellation in a specific case, but it has not been promptly removed from the docket by
the trustee or moving party, the Court reserves the right to docket a hearing cancellation
for that matter. The trustee or moving party must thereafter tender an appropriate order
or re-notice the matter for a new hearing date.

If the moving party is not represented by legal counsel, the Court will either terminate the
hearing and prepare an appropriate order or continue the matter, depending on the facts
and circumstances of the case.

CATEGORY 1(A): The Court will remove scheduled hearings and enter an
appropriate order resolving the following matters if the applicable conditions are
satisfied:

   •   Reaffirmation Agreements. In cases where the debtor filed bankruptcy with the
       assistance of counsel, the Court will terminate the hearing and enter an
       appropriate order on the Reaffirmation Agreement if, by 3:00 p.m. the day prior to
       the scheduled hearing, counsel files a certification that to the best of counsel’s
       knowledge, information, and belief, formed after an inquiry reasonable under the
       circumstances:
              (1) the debtor is in possession of the property securing the debt to be
              reaffirmed;
              (2) the property is in good condition;
              (3) payments on the debt to be reaffirmed are current; and
              (4) if applicable, the property securing the debt is insured.

              No hearing cancellation should be docketed by counsel.

   •   Deficiency Notices (Deficiencies Cured): If the Court determines a deficiency
       notice has been fully cured by 3:00 p.m. the day prior to the scheduled hearing,
       the Court will terminate the hearing and enter an appropriate Order.

CATEGORY 2: Hearings that will be automatically rescheduled by the Court to a
date at least 45 days in the future (Parties will not need to re-notice):

   •   Confirmation Hearings for Chapter 13 Plans where (1) the trustee has not filed a
       recommendation regarding plan confirmation at least 7 days prior to the
       Confirmation Hearing date; and/or (2) an objection remains pending as of the
       Confirmation Hearing date. In these instances, the Court will send a notice of
       rescheduled confirmation hearing.




                                             2
Case 15-72715-SCS      Doc 25    Filed 12/17/20 Entered 12/17/20 14:40:24         Desc Main
                                Document      Page 9 of 14



CATEGORY 3: Matters on which hearings will be held (these matters include the
following and any other item not otherwise listed in Category 1 or 2):

          •   Contested Motions to Dismiss
          •   Contested Motions to Approve Loan Modification
          •   Contested Motions to Extend Stay
          •   Contested Motions to Incur Debt
          •   Contested Motions to Sell
          •   Contested Motions to Vacate
          •   Contested Motions to Reopen
          •   Contested Motions for Relief from Stay (*Motions for Relief that come before
              the Court for hearing should involve a true dispute with one or more of the
              respondent parties. If a full settlement is anticipated, a hearing cancellation
              should be docketed.*)
          •   Motions to Impose Stay
          •   Motions to Withdraw as Counsel for the Debtor(s)
          •   Motions seeking nunc pro tunc relief
          •   Notices of Final Cure Payment/Motions for Determination of Final Cure
              Payment
          •   Pretrial Conferences/Motions for Default Judgment
          •   Deficiency Hearings (not cured)
          •   Orders Setting Hearing (Exception: the Chapter 13 Trustee may remove an
              Order Setting Hearing for Failure to Commence Plan Payments if the
              debtor(s) has brought plan payments current or if an agreement is reached
              with the debtor(s) to cure the plan payment arrearage)
          •   Reaffirmation agreements in cases where counsel has not filed a
              certification in accordance with Category 1(A).
          •   Reaffirmation agreements in cases where the debtor is not represented by
              legal counsel.

   The Court reserves the right to continue any of the above items on a case-by-case
   basis in lieu of holding a hearing.

IMPORTANT: Unless otherwise ordered, all hearings will be conducted remotely
as set forth below in the section entitled “Appearing at Hearings.” The moving party
must promptly advise the Court if a matter requires the submission of evidence or witness
testimony, so that the Court may determine the most appropriate course of action for that
matter.

Noticing Hearings Scheduled During the Protocol Period: For notices of hearing filed after
the date of the entry of Standing Order 20-4, if the hearing is scheduled to be held during
the Protocol Period, the notice of hearing must state that (1) the hearing will be conducted
remotely; and (2) any party who wishes to appear at the hearing should review
Norfolk/Newport News Standing Order 20-4, available on the Court’s website, for more
information on how to appear at the hearing remotely.


                                             3
Case 15-72715-SCS     Doc 25    Filed 12/17/20 Entered 12/17/20 14:40:24      Desc Main
                               Document     Page 10 of 14




Required Appearances (the Court may require additional appearances on a case-by-case
basis):
   (1) Counsel for the debtor(s);
   (2) The debtor, only if the debtor is not represented by legal counsel.
   (3) The case trustee and/or United States Trustee and/or his/her counsel, as required
        based upon the relevant chapter of the Bankruptcy Code and the nature of the
        matter;
   (4) Counsel for the creditor in cases where the creditor is the moving or objecting
        party; and
   (5) The creditor, only if the creditor is not represented by legal counsel.

Attending a Hearing

   •   For hearings scheduled on or before December 11, 2020: See Protocol Exhibit 1
       (CourtSolutions) to this Protocol
   •   For hearings scheduled after December 11, 2020: See Protocol Exhibit 2 (Zoom)
       to this Protocol

Final Points:
   • Parties and counsel are responsible for familiarizing themselves with this Protocol.
   • During the Protocol Period, there will be no chapter 13 confirmation hearings in
       Norfolk or Newport News. These hearings will either be cancelled (Category 1) or
       continued by the Court (Category 2).
   • During the Protocol Period, represented debtors are not required appear at
       hearings. Counsel must make all reasonable efforts to contact clients who have
       hearings scheduled during the Protocol Period to advise them that they need not
       appear. Represented debtors are permitted to appear telephonically if they so
       desire.
   • On motion, the Court may continue hearings, excuse required appearances, grant
       expedited hearings, or otherwise afford relief from this Protocol for good cause
       shown.
   • Newly filed chapter 13 plans and other pleadings should still be set for hearing in
       the ordinary course.




                                           4
Case 15-72715-SCS     Doc 25    Filed 12/17/20 Entered 12/17/20 14:40:24       Desc Main
                               Document     Page 11 of 14



                       PROTOCOL EXHIBIT 1 (CourtSolutions)

    This exhibit applies only to hearings on dates on or before December 11, 2020.

Appearing at a Hearing via CourtSolutions:
  • All parties must register to appear telephonically via CourtSolutions at least 24
     hours prior to the scheduled hearing.
         o If you fail to appear, the Court may either continue the matter or dismiss the
             matter for failure to prosecute if you are the moving party or deem your
             opposition waived if you are the respondent.
  • Sign up for a CourtSolutions account if you do not have one already
     (https://www.court-solutions.com/Signup).
         o More information regarding “fee waived” accounts for unrepresented
             parties, trustees, and members of the public/media may be found below.
  • To register, make a single reservation with the judge and list all of your matters on
     his or her court docket by case number so that you will only pay one appearance
     fee. That single reservation will work multiple times a day with the same judge on
     that day. The fee is charged once per reservation per day per judge per attorney.
  • You will receive a confirmation email from CourtSolutions when your hearing
     registration is approved. The confirmation email may appear in your junk/spam
     folder.
  • Approved participants must follow the dial-in instructions contained in the
     confirmation email. To access the online Hearing Dashboard during the call, log
     into CourtSolutions no more than 15 minutes before the scheduled hearing time
     and click the large orange button labeled, “Open Hearing Dashboard” (which
     button will only appear on the day of the hearing). Accessing the Hearing
     Dashboard will also provide the user with dial-in instructions.
  • For      more       information,   visit  https://court-solutions.zendesk.com/hc/en-
     us/categories/200278849-Lawyers-and-Participants-Frequently-Asked-Questions
     (last accessed December 1, 2020).

Parties Proceeding Without Legal Counsel: If you are self-represented and need a free
account, you should click the boxes “I am not an attorney” and “Fee Waived Account.”
In reply, you will receive an email from CourtSolutions. You must reply to the email with
the requested information. When your fee waived account is approved, you will receive
a notification from CourtSolutions. You may then register for hearings. See
CourtSolutions, https://court-solutions.zendesk.com/hc/en-us/articles/360046345431
(last accessed December 1, 2020).

Trustees: If you need a free account, during the registration process you should click
the boxes “I am not an attorney” and “Fee Waived Account.” In reply, you will receive
an email. Please reply with your name, your jurisdiction, and your position.
CourtSolutions will establish a free account and advise you when you can begin using
your account. See CourtSolutions, https://calls.courtsolutionsllc.com/updates/united-
states-trustees-chapter-13-trustees/ (last accessed December 1, 2020).


                                            5
Case 15-72715-SCS     Doc 25    Filed 12/17/20 Entered 12/17/20 14:40:24     Desc Main
                               Document     Page 12 of 14



Non-Party Members of the Public and Press (listen only hearings): To create an
account, click the boxes “I am not an attorney” and “Fee Waived Account” when
creating an account. You will receive an automated response email from
CourtSolutions. You must reply to the email with the requested information. When your
fee waived account is approved, you will receive a notification from CourtSolutions.
Your attendance at hearings will be on a listen-only basis. You must make a reservation
for the hearing(s) through CourtSolutions and request a listen-only line. See
CourtSolutions, https://court-solutions.zendesk.com/hc/en-us/articles/360046345431
(last accessed December 1, 2020).

Prohibition on Broadcasting, Televising, Recording, or Photographing Proceedings:
Pursuant to Standing Order 20-15, broadcasting, televising, recording, or photographing
bankruptcy court proceedings is strictly prohibited.




                                           6
Case 15-72715-SCS      Doc 25    Filed 12/17/20 Entered 12/17/20 14:40:24      Desc Main
                                Document     Page 13 of 14



                            PROTOCOL EXHIBIT 2 (Zoom)

        This exhibit applies only to hearings on dates after December 11, 2020.

Appearing at a Hearing via Zoom for Government:
  • You must transmit, via e-mail, a completed PDF-fillable request form (the “Zoom
     Request Form”), which is attached to this Exhibit and is also available on the
     Court’s website at https://www.vaeb.uscourts.gov/wordpress/?wpfb_dl=880, to the
     appropriate email address:
         o For hearings before the Hon. Stephen C. St. John (SCS): EDVABK-ZOOM-
             Judge_St.John@vaeb.uscourts.gov
         o For hearings before the Hon. Frank J. Santoro (FJS): EDVABK-ZOOM-
             Chief_Judge_Santoro@vaeb.uscourts.gov
         o These email addresses shall be used only to submit Zoom Request
             Forms. No other matters or requests will be considered by Court staff,
             and under no circumstances will any such matters or requests be
             brought to the Judge’s attention. Failure to comply with these
             instructions may result in appropriate action, including but not limited
             to the imposition of sanctions.
  • If you are appearing for multiple cases on a single date, list only one of the matters
     for which you are appearing on the Zoom Request Form.
  • Absent compelling circumstances, the Zoom Request Form should be submitted
     no later than two (2) business days prior to the hearing or proceeding.
  • Following receipt of your Zoom Request Form, Court staff will respond to the e-
     mail address from which the request was submitted with both (1) a link to access
     the virtual courtroom via a computer or mobile device, and (2) a dial-in number to
     access the virtual courtroom by telephone. You must use either the link or the dial-
     in number to attend the hearing.
         o More information on attending a Zoom hearing may be found by reviewing
             Preparing to Participate in a Zoomgov Video Conference on the Court’s
             website
  • If your appearance is required and you fail to appear, the Court may either continue
     the matter or dismiss the matter for failure to prosecute if you are the moving party
     or deem your opposition waived if you are the respondent.

Non-Party Members of the Public and Press (listen only): Please identify yourself as a
non-party member of the public or the press on the Zoom Request Form. Your
attendance at the hearing is listen-only.

Prohibition on Broadcasting, Televising, Recording, or Photographing Proceedings:
Pursuant to Standing Order 20-15, broadcasting, televising, recording, or photographing
bankruptcy court proceedings is strictly prohibited.




                                            7
Case 15-72715-SCS         Doc 25    Filed 12/17/20 Entered 12/17/20 14:40:24            Desc Main
                                   Document     Page 14 of 14



                      Request to Attend a Hearing via Zoom Before the
             United States Bankruptcy Court for the Eastern District of Virginia
                            Norfolk and Newport News Divisions

Name(s) of Attendee(s):       _________________________________________________
                              _________________________________________________
                              _________________________________________________
                              _________________________________________________
                              _________________________________________________


If you are appearing for multiple cases on a single date, list only one of the matters for which
you are appearing on that date.


Case Name:                    _________________________________________________


Case Number:                  _________________________________________________


Hearing/Trial Date:           _________________________________________________


Hearing/Trial Time:           _________________________________________________


(Check only if applicable)    ___ I am a non-party member of the public or press.
